DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-38 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Objection
3.	Claim 21 ends with a comma.  The claim has to end with a full stop.   Appropriate correction required.  

Claim Rejections - 35 USC § 112.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 22 is rejected again under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 22 recites the microcontroller controls “the TR unit to receive and track an absolute or relative location of the mobile unit.”  It is not clear that from which unit the TR unit receives the location of the mobile unit.  According to Fig. 4, and Paragraph 0051 the “mobile unit 102, wireless transmitter-and-receiver unit 436, speaker-and-alarm unit, microcontroller 440, memory unit 442, power source 444” are integrated units.  It is not clear how the TR unit tracks the absolute or relative location while the TR unit is included in the mobile unit according to claim 1.  There is no explanation and/or drawing to support how the TR unit receives or tracks the mobile unit.  Appropriate correction required.    

Double Patenting
7. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 21-38 are rejected again on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 9, 12 and 13 of US Patent No. US 10147304.  Although the conflicting claims are not identical, they are not patentably distinct from each other because A handheld emergency communications and location information system comprising: a mobile unit including: an enclosure with a transceiver: a microcontroller; a wireless transmitter-and-receiver unit (TR unit) connected to the microcontroller; a memory unit connected to the microcontroller; a power source connected to the microcontroller; a digital display screen connected to the controller and configured to display data, information, and at least a first color and a second color; a speaker-and-alarm unit connected to the microcontroller and configured to emit a sound; a switch connected to the microcontroller; a vibrating mechanism mounted inside the enclosure connected to the microcontroller; a camera connected to the microcontroller; a flash; and an emergency signal button connected to the microcontroller, wherein the emergency signal button is mounted in the enclosure, wherein the microcontroller is configured to control the TR unit to receive and track location data related to an absolute or relative location of the mobile unit and is configured to activate the TR unit to transmit a real-time emergency wireless signal containing the location data when the microcontroller receives input from the emergency signal button that matches a pre-defined pattern, wherein the microcontroller is configured to toggle between a conspicuous mode and an inconspicuous mode in response to data from the button or switch, wherein the microcontroller is configured to activate the vibrating mechanism and deactivate the speaker-and-alarm unit when the inconspicuous mode is activated, wherein the microcontroller is configured to cause the vibrating mechanism to vibrate after causing the TR unit to send the emergency signal and after detecting a response signal from the third-party, wherein the microcontroller is configured to cause the screen to display the first color after 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 21-30 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ros (US 2014/0247124) in view of Paolini (US 2014/0323079).
As to claim 1, Ros discloses in interchangeable personal security device having claimed:
a.	a handheld emergency communications and location information system read on ¶ 0004, (An apparatus for personal security is disclosed. A system and method also perform the functions of the apparatus. The apparatus includes a wearable accessory formed to receive an alerting device such that the alerting device is not visible while the accessory is worn);
Ros in different embodiments,
b.	a mobile unit read on ¶ 0041, (the interchangeable personal security device 100 includes a wearable accessory 102, an alerting device 104, and one or more activation elements 106, which are described below);
c.	an enclosure having an inner volume containing: a wireless transmitter-and-receiver unit (TR unit) read on ¶ 0057, (the system 200 includes a communication device 208, a second network 210, and one or more monitoring devices 212);
d.	a microcontroller; a memory unit; a power source read on ¶ 0024, (Modules may also be implemented in software for execution by various types of processors. An identified module of program code may, for instance, comprise one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, or function);
e.	an emergency signal button, wherein the emergency signal button is mounted in the enclosure read on ¶ 0047, (the one or more activation elements 106 are disposed on the wearable accessory 102 and are formed to activate the alerting device 104. In one embodiment, the activation elements 106 include buttons, switches, or the like);
f.	wherein the microcontroller is connected to the TR unit, the memory unit, and 
the emergency signal button, wherein the microcontroller is configured to activate the TR unit to transmit a real-time emergency wireless signal to a third party when the microcontroller receives input from the emergency signal button, wherein the microcontroller is configured to activate the TR unit read on ¶ 0048 & ¶ 0080, (For example, the activation elements 106 may be located on the backside of a watch or a pendant, which may not be visible while the accessory 102 is being worn. In another embodiment, the activation elements 106 are integrated into elements of the wearable accessory 102 such that the activation elements 106 appear to be part of the design of the wearable accessory 102. For example, a button on a watch that appears to be a button that adjusts a setting of the watch may in fact be an activation button. Similarly, a gem stone on a ring may actually be an activation element that a user pushes, twists, or the like, to activate the alerting device 104 and/or the wearable accessory 102. In some embodiments that include more than one activation element 106, only one activation element 106 may be pressed at one time.  FIG. 4 depicts another embodiment of an apparatus 400 that includes a personal security apparatus 204. In one embodiment, the personal security apparatus 204 includes an activation module 302, an alert module 304, and a notification module 306, which are substantially similar to the activation module 302, alert module 304, and notification module 306 of the apparatus 300 of FIG. 3. In a further embodiment, the personal security apparatus 204 includes a contacts module 402, a location module 404, a recording module 406, a deactivation module 408, a 
g.	transmit a real-time emergency wireless signal to a third party read on ¶ 0069, (In another embodiment, the activation module 302 may be programmed to recognize one or more persons' voices, such that the interchangeable personal security device 202 may only be activated in response to identifying an activation word or phrase spoken by a recognizable person. In one embodiment, the voice activation capabilities of the activation module 302 may be enabled in response to a user actuating one or more of the activation elements 106, 114. For example, a user may hold down a button to activate the voice recognition capabilities of the activation module 302 while simultaneously speaking an activation word, phrase, or the like). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the different embodiment of Ros in order to provide multiple alerting devices which includes different shapes and sizes to accommodate different wearable accessories.  For example, the alerting device may be compact enough to fit in a charm, a ring, or the like and provide the quickest assistance and the exact location of the user as an address.  Ros does not explicitly disclose wherein the microcontroller is configured to activate the TR unit to transmit a real-time emergency wireless signal to a fourth party when the microcontroller receives input from the emergency signal button.
However, Paolini in providing an emergency beacon signal reporting a position of the wearer, teaches:
e.	wherein the microcontroller is configured to activate the TR unit to transmit a real-time emergency wireless signal to a fourth party when the microcontroller receives input from the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the personal locator device of Paolini into Ros in order to provide a distress signal to a remote entity identifying the personal locator device. The mobile communication unit is adapted to be programmable to initiate communication to at least two individuals and report its location. The personal locator device is configured to raise an alert based data from on one or more of the GPS receiver, G force sensor and on activation of a SOS button provided on the housing of the personal locator device.
As to claim 22, Ros further discloses:
a.	the microcontroller controls the TR unit to receive and track an absolute or relative location of the mobile unit read on ¶ 0050, (the wearable accessory 102 may include communications functionality, such as cell phone service, Bluetooth®., Wi-Fi, and/or the like. Alternatively, the wearable accessory 102 may include functionality for location services (e.g., a global positioning system ("GPS")), an alarm, and/or the like. Thus, the wearable accessory 102 may perform one or more personal security functions without using the alerting device 104). 
As to claim 23, Ros further discloses:
a. 	The system of claim 5 further comprising a speaker-and-alarm unit connected to the microcontroller and configured to emit a sound read on ¶ 0071, (the alert module 304 activates an audible alarm in response to receiving an activation signal. For example, the communication device 208 may sound a loud alarm in response to receiving an audible alarm signal). 
As to claim 24, Ros further discloses:
a.	the mobile unit further comprises a button or a switch connected to the microcontroller and wherein the microcontroller is configured to toggle between a conspicuous mode and an inconspicuous mode in response to data from the input read on ¶ 0048, (a button on a watch that appears to be a button that adjusts a setting of the watch may in fact be an activation button. Similarly, a gem stone on a ring may actually be an activation element that a user pushes, twists, or the like, to activate the alerting device 104 and/or the wearable accessory 102. In some embodiments that include more than one activation element 106, only one activation element 106 may be pressed at one time. In other embodiments, two or more activation elements 106 may be pressed at the same time. In some embodiments, the one or more activation elements 106 turn on one or more light sources, such as a light-emitting diode ("LED"), disposed on the wearable accessory 102). 
As to claim 25, Ros further discloses:
a.	the mobile unit further comprises a vibrating mechanism mounted inside the enclosure and connected to the microcontroller read on ¶ 0073, (the alert module 304 may send a signal to a smart phone to shut off the ring tone and/or place the phone in vibrate mode. In this manner, the smart phone may be silenced such that others are not aware that the alert module 304 sent an alert signal). 
As to claim 26, Ros further discloses:
a.	the microcontroller is configured to activate the vibrating mechanism and deactivate the speaker-and-alarm unit when the inconspicuous mode is activated read on ¶ 0073, (the alert module 304 may send a signal to a smart phone to shut off the ring tone and/or place the phone 
As to claim 27, Ros further discloses:
a.	the wireless signal contains data related to the absolute or relative location of the mobile unit read on ¶ 0087, (the location of the interchangeable personal security device 202 may be tracked using a website, a mapping program, or the like. For example, if a user wearing the interchangeable personal security device 202 is missing, another person may use information on a website or other location to determine a location of the interchangeable personal security device 202. The person may start tracking the interchangeable personal security device 202 with or without a notification. In one embodiment, the location module 404 transmits a location of the interchangeable personal security device 202 or transmits a location in response to an inquiry. In one embodiment, the location module 404 continuously sends the location of the interchangeable personal security device 202 by SMS, email, to a website corresponding to the interchangeable personal security device 202 or the user, or the like). 
As to claim 28, Ros further discloses:
a.	the microcontroller receives input and activates the transceiver when the input matches a pre-defined pattern read on ¶ 0067, (an interchangeable personal security device 202 may include three buttons, which, when pressed in a certain order (e.g., left, right, middle), sends an activation signal. In another embodiment, the activation module 302 receives an activation signal in response to the amount of time the one or more activation elements 106, 114 are actuated). 
As to claim 29, Ros further discloses:
a.	a digital display screen connected to the microcontroller and configured to display data and information read on ¶ 0086, (the location module 404 provides the location of the user as 
As to claim 30, Ros further discloses:
a.	microcontroller causes the vibrating mechanism to vibrate after causing the transceiver to send the emergency signal and detecting a response signal from the third party read on ¶ 0095, (a smart phone may disable its ring tone and vibrate mode, may go into vibrate mode, shut down, or the like, in response to receiving a silence signal from the silence module 418. In some embodiments, the communication device 208 further enters a state where an electronic display of the communication device 208 is deactivated in response to the silence signal. For example, the silence module 418 may send a silence signal to the communication device 208 and the communication device may disable all audio and visual functions so that the communication device 208 may not alert an attacker of the presence of the communication device 208 while the communication device 208 continues to receive alert notifications from the personal security device 202, send notifications to monitoring devices 212). 
As to claim 35, Ros further discloses:
a.	the mobile unit further comprises a camera read on ¶ 0088, (the recording module 406 captures still images and/or video using an image capture device, such as a digital camera. In certain embodiments, recording module 406 stores the content on the interchangeable personal security device 202 and transfers content to external devices using a wireless or wired connection, such as Wi-Fi, USB, or the like). 
As to claim 36, Ros further discloses:
a.	a flash wherein the microcontroller is configured to deactivate the flash when the microcontroller is in inconspicuous mode read on ¶ 0048 & ¶ 0089, (a gem stone on a ring may actually be an activation element that a user pushes, twists, or the like, to activate the alerting device 104 and/or the wearable accessory 102. In some embodiments that include more than one activation element 106, only one activation element 106 may be pressed at one time. In other embodiments, two or more activation elements 106 may be pressed at the same time. In some embodiments, the one or more activation elements 106 turn on one or more light sources, such as a light-emitting diode ("LED"), disposed on the wearable accessory 102.  The personal security apparatus 204 includes a deactivation module 408 that cancels sending a notification to one or more contacts in response to receiving a deactivation signal. In one embodiment, the communication device 208 does not send a notification in response to receiving the deactivation signal. In certain embodiments, the deactivation module 408 sends a deactivation signal in response to the user deactivating the alert signal within a predetermined amount of time. In another embodiment, the deactivation module 408 sends a deactivation signal in response to the user interacting with one or more activation elements 106, 114. For example, a user may press two buttons in a predetermined order or a predetermined number of times in order to send a deactivation signal). 
As to claim 37, Ros further discloses:
a.	the microcontroller is configured to display on the screen a message related to a status of emergency assistance when the user activates the screen read on ¶ 0085, (the alerting device 104 and/or the wearable accessory 102 worn by the user may include a location service and the location module 404 may include location information from the alerting device 104 and/or the 
As to claim 38, Ros further discloses:
a.	an attachment adapter, wherein the attachment adapter comprises an accessory bar or a quick release fastener clip and wherein the accessory bar and the quick release fastener clip are configured to attach to a necklace or a cord read on ¶ 0042, (The wearable accessory 102, in one embodiment, has an aesthetically pleasing appearance. In certain embodiments, the wearable accessory 102 includes the appearance of jewelry, such as a necklace, amulet, bracelet, ring, or the like. In other embodiments, the wearable accessory 102 includes a watch, sunglasses, a pin, a brooch, a belt buckle, or the like. In certain embodiments, the wearable accessory 102 includes various sportswear accessories, such as athletic watches, fitness bands, sweatbands, wristbands, or the like. In some embodiments, the wearable accessory 102 clips-on to an article of clothing, such as a shoelace, zipper, collar, pocket, bra, belt, hat, purse, or the like. In one embodiment, the wearable accessory 102 includes a substantially rigid body). 

12.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ros in view of Paolini and further in view of Mukherjee (US 2013/0234854).
	As to claim 31, Ros disclose all claim limitations except explicitly disclose the digital display screen is configured to display at least a first color and a second color and to flash lights.
	However, Mukherjee in a method and system for identifying an anonymous patient teaches:
a.	the digital display screen is configured to display at least a first color and a second color and to flash lights read on ¶ 0023, (On receiving the gateway identifier and the location of the connector, the medical agent 122, may move to the location specified, which indicates existence of a medical emergency, and check for the emission of the colored light and gateway identifier being displayed or flashed on the screen of the gateway. On observing the colored light and the gateway identifier from the gateway module 106 of the patient 102, the medical agent 122, may attend to the patient 102 and provide the necessary medical attention).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the systems, methods and computer readable media for identifying an anonymous patient of Mukherjee into Ros in view of Paolini in order to provide accurate identification of a person whose demographic details are unknown, the cost of installing such location technologies in the medical sensors are aforementioned are high.
As to claim 32, Mukherjee further teaches:
a.	the microcontroller causes the screen to display the first color after causing the transceiver to send the emergency signal read on ¶ 0026, (a transmitted module 110, of the gateway module 106, is configured to transmit the aggregated set of health parameter data and the generated alert via a second communication link 118, to a context server 120, at step 310. At step 312, the aggregated set of health parameter data or the generated alert is received by a context server 120. At step, 314, the received alert is checked for its validity. In an event the received alert is valid, a color code is assigned by the context server 120, to the validated alert at step 316). 
	As to claim 33, Mukherjee further teaches:
a.	the microcontroller causes the screen to display the second color after detecting a response signal from the third party read on ¶ 0008, (receiving, by a context server, the aggregated set of health parameter data periodically within the time interval and the generated alert from the second communication link; validating the received alert, transmitting a color code, the gateway identifier and a location of the connector to a medical agent, when the alert is validated, and instructing the gateway module to emit a colored light associated with the color code on validation of the alert). 

13.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ros in view of Paolini and further in view of Varoglu (US 2014/0171013).
	As to claim 34, Ros disclose all claim limitations except explicitly disclose the message contains a timer indicating an estimated time of arrival of emergency assistance.
	However, Varoglu in location-based services for mobile devices teaches:
a.	the message contains a timer indicating an estimated time of arrival of emergency assistance read on ¶ 0023, (Some examples of status may include, but are not limited to, notifications when the monitored device has entered or exited a geo-fence region and the corresponding entry or exit timestamps, ETA updates, dwell times exceeding maximum or minimum thresholds, sensor readings indicating a deviation (e.g., change in location, speed or direction) from the planned route or change in mode of transportation, a lost communication link with the monitored device, calls made to emergency services, etc.). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the monitoring a mobile device en-.

Response to Arguments
14. 	Applicant's arguments with respect to claims 21-38 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
16.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689